FILED
                             NOT FOR PUBLICATION                            JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAUNA SHOOP; JAMES L. SHOOP,                    No. 10-16440

               Plaintiffs - Appellants,          D.C. No. 1:10-cv-01049-LJO-DLB

  v.
                                                 MEMORANDUM *
DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Indenture Trustee for
American Home Mortgage Investment
Trust 2006-1, Mortgage-Backed Notes
Series 2006-1,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Shauna Shoop and James L. Shoop appeal pro se from the district court’s

judgment sua sponte dismissing their action arising out of foreclosure proceedings.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Omar v.

Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987), and we affirm.

      The district court properly dismissed the Shoops’ Truth in Lending Act

claims as time-barred. See 15 U.S.C. § 1635(f) (right of rescission must be

exercised within three years of consummation of the transaction); 15 U.S.C.

§ 1640(e) (an action for damages must be brought within one year of the alleged

violation).

      The district court did not err by dismissing the Shoops’ action sua sponte for

failure to state a claim despite not providing the Shoops notice and an opportunity

to oppose dismissal. See Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th

Cir. 1988) (trial court may sua sponte dismiss for failure to state a claim without

notice or an opportunity to respond where “the plaintiffs cannot possibly win

relief” (alteration, citation and internal quotation marks omitted)).

      The Shoops’ remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    10-16440